Citation Nr: 0212600	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  98-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement of the appellant to an apportioned share of the 
veteran's VA Section 306 pension benefits on her behalf and 
on behalf of her minor children.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1997 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the appellant's claim for an 
apportionment of the veteran's VA Section 306 pension 
benefits.  In March 2000, the Board remanded this matter to 
the RO for further development.  This is a contested claim.


FINDINGS OF FACT

1.  The veteran is in receipt of VA Section 306 pension 
benefits.

2.  In August 1997, the appellant filed a claim for an 
apportionment of the veteran's VA pension on her behalf and 
on behalf of the veteran's minor children.

3.  The veteran is reasonably contributing to the appellant 
and his minor children's support and expenses.

4.  The appellant has not demonstrated a financial hardship 
that would warrant a special apportionment; apportionment of 
the pension benefits could cause the veteran financial 
hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA Section 
306 pension benefits to the appellant on behalf of the 
veteran's minor children are not met. 38 C.F.R. §§ 3.450, 
3.451 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that she is entitled to 
an apportioned share of the veteran's VA Section 306 pension 
benefits on her behalf and on behalf of her (and the 
veteran's) minor children.  

Initially, the Board observes that during the course of this 
appeal, laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of this appeal, 
the appellant and veteran were issued copies of the Statement 
of the Case which contained the pertinent laws and 
regulations governing this claim and the reasons for the 
decision with respect to the claim.  Hence, the appellant 
(and veteran) has been provided notice of the information and 
evidence necessary to substantiate this claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Further, as noted above, this matter was remanded in March 
2000 for further development, to include gathering financial 
information from the appellant and veteran, and recently, via 
June 2002 letters, the Board attempted to gather additional, 
pertinent information (regarding finances, dependents' 
status, and marital status) from these parties.  To date, 
however, neither party has responded.  The Board points out 
that the duty to assist is not "a one-way street," Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), and, in view of the 
above, there is no further action to be undertaken to comply 
with the provisions of the VCAA or implementing regulations.  
Therefore, the appellant will not be prejudiced as a result 
of the Board deciding this claim.

The record reflects that the veteran is indeed a Section 306 
pension recipient, and had been in receipt of additional 
benefits for the appellant (as his spouse) and their two 
minor children (the Board notes that reference has been made 
to a third child, however, neither interested party has 
responded to inquiries regarding this child).  In September 
1996, the RO received a statement from the veteran to the 
effect that as of April 1995 he no longer resided with the 
appellant and that one of the minor children was residing 
with him as of September 1996.  He pointed out that the 
children retained social security administration (SSA) 
benefits based on his employment history, which were received 
by the appellant on their behalf.  He noted that he was 
attempting to get a divorce.  

In a follow up statement received in January 1997, the 
veteran related that while he was not making direct payments 
to the appellant or his children, all received SSA benefits 
based on his employment history, and he regularly bought 
clothing, school items and the like for the children.  He 
reiterated that one of the children resided with him. 

In August 1997, the appellant requested an apportionment of 
the veteran's 306 pension benefits on her behalf and on 
behalf of their minor children.  She indicated that at that 
time she received a monthly income of $1,256, which included 
SSA and SSI (Supplemental Security Income) benefits on her 
behalf and on behalf of two minor children residing with her 
(one of whom is confirmed as the veteran's child, as alluded 
to above); and, she reported monthly expenses of $1,230.  The 
appellant noted that at that time she was receiving no help 
from the veteran.  

In a follow up statement received in November 1997, the 
appellant indicated that she was no longer in receipt of SSI 
benefits, in the amount of $324 per month, on behalf of one 
the veteran's minor children.  She submitted a copy of a July 
1997 letter from SSA which supports her statement that SSI 
was stopped.

In her January 1998 notice of disagreement, the appellant 
indicated that since the November 1997 apportionment 
decision, the veteran suffered a stroke and now resided in a 
nursing home, and that since November 1997 she had custody of 
all of the minor children.  She stated that the veteran's 
adult daughter was in receipt of his pension checks and did 
not send any portion of the benefits received to her; and, 
she pointed out that the veteran's daughter and her husband 
were both employed.  

In her June 1998 substantive appeal, the appellant added that 
the veteran has Alzheimer's disease and lives with his adult 
daughter.  She noted that the veteran receives close to 
$1,200 per month in SSA and VA benefits combined, and that 
she receives $953 on behalf of her three minor children (two 
of whom are recognized by VA as the veteran's minor 
children).  She argued that the veteran's daughter and her 
spouse made enough income to support the veteran.

Finally, the Board notes that objective evidence of record 
indicates that as of December 1996, the veteran was in 
receipt of about $910 in monthly SSA benefits and $217 in 
monthly Section 306 pension benefits.  Unfortunately, despite 
the above referenced efforts by the RO and the Board, there 
is no additional, relevant evidence of record.  

Again, the appellant claims that she is entitled to an 
apportionment of the veteran's VA Section 306 pension 
benefits.  In this regard, the Board notes that under VA 
regulations, all or any part of a veteran's benefits may be 
apportioned if the veteran's spouse and/or children are not 
residing with the veteran and the veteran is not discharging 
his or her responsibility for the spouse or children's 
support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2001).  In addition, where hardship is 
shown to exist, compensation may be specially apportioned 
between the veteran and his or her dependents on the basis of 
the facts in the individual case as long as it does not cause 
undue hardship to the other persons interest.  38 C.F.R. 
§ 3.451 (2001).  Factors to be considered include the amount 
of VA benefits payable, other resources and income of the 
parties in interest, and any special needs of the respective 
parties. Id.  Special apportionment is apparently meant to 
provide for claimants in situations in which the veteran is 
reasonably discharging his responsibility for the support of 
his children, but special circumstances exist which warrant 
giving the dependents additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA pension benefits to the appellant on her 
behalf and on behalf of the veteran's minor children is not 
warranted.  An apportionment under 38 C.F.R. § 3.450 (2001) 
is not warranted because the veteran reasonably 
discharges/has discharged his responsibility for the support 
of his children.  The record reflects that the appellant is 
in receipt of SSA benefits on behalf of the children which is 
based on the veteran's employment history, and, at least 
during part of the relevant time period, the veteran has paid 
for such things as the children's clothing, school items, and 
the like. 

The Board also finds that an apportionment is not warranted 
under 38 C.F.R. § 3.451 (2001) because the appellant has not 
demonstrated that hardship exists on her behalf or on behalf 
of the two minor children at issue.  In this regard, the 
Board notes that the income and expense information received 
from the appellant in her August 1997 claim reflects that her 
monthly family income exceeded her monthly expenses by about 
$26, and her reported income of June 1998 ($953) did not 
include any income received on her behalf (e.g. from SSA, 
earned income, etc).  Therefore, the Board finds that the 
appellant has sufficient income to meet her family's monthly 
expenses. 

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case with regard to any of the parties.  From the 
limited evidence of record, given the veteran's health (as 
reported by the appellant) and age (almost 90 years), it 
seems quite likely that all income received by him or on his 
behalf is necessary to defray the costs of his care, and that 
apportioning any of these benefits could cause him undue 
hardship.  In any event, for the foregoing reasons, the Board 
concludes that the criteria for an apportionment of the 
veteran's VA benefits to the appellant on her behalf and on 
behalf of the veteran's minor children, are not met.  
Accordingly, the appeal must be denied.


ORDER

The appeal is denied.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

